TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00584-CR


Bobby Mitchell, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT

NO. 2001-155, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



O R D E R
PER CURIAM
On June 10, 2003, following a hearing ordered by this Court pursuant to rule 38.8(b),
the district court determined that appellant is now indigent and appointed Mr. Alexander Calhoun
to represent him in this appeal.  Tex. R. App. P. 38.8(b).  Mr. Calhoun will be substituted as
appellant's counsel, replacing Mr. M. Engin Derkunt.
Appellant's brief is long overdue.  Mr. Alexander Calhoun is ordered to tender a brief
on appellant's behalf no later than October 31, 2003.  No further extension of time will be granted.
It is ordered September 25, 2003.

Before Chief Justice Law, Justices B. A. Smith and Patterson
Do Not Publish